            Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 1 of 13


                                                                                             u.
                                                                                          EASTERN
                                                                                                  f ,tL~CgRT
                                                                                                    011W1cr ARKANSAS
                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS                                           JUN O4 2020
                                 CENTRAL DIVISION
                                                                                    JAMES W. McCORMACK, CLERK
                                                                                    By:         ~
THOMAS WALKER, Individually and on                                                            PLAlr             DEP CLERK

Behalf of All Others Similarly Situated


vs.                                     No. 4:20-cv-      713 -        Jfv\
PINNACLE ELECTRIC, INC.,                                              DEFENDANTS
and TONY CARLIN    This case assigned to District Ju~ge                 Moo"J.
                   and to Magistrate Judge__.,Ke"""""""A.__r__
                                                            n_l~~----
              ORIGINAL COMPLAINT-COLLECTIVE ACTION


       COMES NOW Plaintiff Thomas Walker ("Plaintiff'), individually and on behalf of

all others similarly situated, by and through his attorneys Blake Hoyt and Josh Sanford

of Sanford Law Firm, PLLC, and for his Original Complaint-Collective Action against

Defendant Pinnacle Electric, Inc., and Tony Carlon (collectively "Defendant" or

"Defendants"), and in support thereof, he does hereby state and allege as follows:

                          I.        PRELIMINARY STATEMENTS

       1.       This is an action brought by Plaintiff, individually and on behalf of all

others similarly situated, against Defendant for violations of the Fair Labor Standards

Act, 29 U.S.C. § 201, et seq. (the "FLSA"), the Arkansas Minimum Wage Act, Ark. Code

Ann.§ 11-4-201, et seq. (the "AMWA"), and Ark. Code Ann.§ 11-4-405.

       2.       Plaintiff, individually and on behalf of all others similarly situated, seeks

declaratory judgment, monetary damages, liquidated damages, costs, and a reasonable

attorneys' fee, as a result of Defendant's policy and practice of failing to pay Plaintiff and

others similarly situated individuals proper minimum and overtime wages under the

FLSA and under the AMWA within the applicable statutory limitations period.
                                            Page 1 of 12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
            Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 2 of 13



      3.        Upon information and belief, within the three years prior to the filing of the

Complaint, Defendant has willfully and intentionally committed violations of the FLSA

and the AMWA as described, infra.

                              II.     JURISDICTION AND VENUE

      4.        The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

      5.        Plaintiffs claims under the AMWA form part of the same case or

controversy and arise out of the same facts as his FLSA claims.

      6.        This Court has supplemental jurisdiction over Plaintiffs' AMWA claims

pursuant to 28 U.S.C. § 1367(a).

       7.       Defendant conducts business within the State of Arkansas.

      8.        Venue lies properly within this Court under 28 U.S.C. § 1391(b)(1) and

(c)(2), because the State of Arkansas has personal jurisdiction over Defendant, and

Defendant therefore "resides" in Arkansas.

      9.        Plaintiff was employed at Defendant's business in the Central Division of

the Eastern District of Arkansas. Therefore, the acts alleged in this Complaint had their

principal effect within the Eastern District, and venue is proper in this Court pursuant to

28 U.S.C. § 1391.

                                    Ill.       THE PARTIES

       10.      Plaintiff is a citizen of the United States and a resident and domiciliary of

the Arkansas.




                                            Page 2 of 12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 3 of 13



       11.    Separate Defendant Pinnacle Electric, Inc. ("Pinnacle Electric"), is a

domestic, for-profit corporation.

       12.    Pinnacle Electric's registered agent for service is Workman Business

Services, Inc., at 203 Murphy Drive, Maumelle, Arkansas 72113.

       13.    Separate Defendant Tony Carlin ("Carlin") is an individual and resident of

Arkansas.

                                IV.     FACTUAL ALLEGATIONS

       14.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       15.    Carlin is the owner, principal, officer and/or director of Pinnacle Electric.

       16.    Carlin manages and controls the day-to-day operations of Pinnacle

Electric, including but not limited to the decision to not pay Plaintiff a sufficient premium

for hours worked in excess of forty (40) per week

       17.    During the relevant time, Defendant had at least two (2) employees who

engaged in interstate commerce or in the production of goods for interstate commerce,

or who handled, sold, or otherwise worked on goods or materials that had been moved

in or produced for interstate commerce, such as vehicles and tools.

       18.    Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this Original

Complaint.

       19.    During each of the three years preceding the filing of this Original

Complaint, Defendant continuously employed at least four employees.

                                           Page 3 of 12
                        Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
          Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 4 of 13



        20.   Defendant was at all times relevant hereto Plaintiff's employer and is and

has been engaged in interstate commerce as that term is defined under the FLSA.

        21.   Defendant employed Plaintiff as an Electrician from 2015 until January of

2020.

        22.   At all times material hereto, Plaintiff and similarly situated Electricians

were entitled to the rights, protections, and benefits provided under the FLSA and the

AMWA.

        23.   Plaintiff and similarly situated Electricians were classified as independent

contractors and were generally paid between $17.00 and $25.00 per hour.

        24.   Plaintiff and similarly situated Electricians worked over forty hours per

week on a regular, typical basis.

        25.   Defendant failed to pay Plaintiff and similarly situated Electricians an

overtime premium for all hours worked over forty in a week.

        26.   Electricians drove company vehicles.

        27.   Electricians used some of Defendant's tools.

        28.   Defendant expected Plaintiff and other Electricians to follow Defendant's

policies regarding their employment.

        29.   Plaintiff and other Electricians did not manage Defendant's enterprise or a

customarily recognized subdivision of the enterprise.

        30.   Plaintiffs and other Electricians did not exercise discretion and

independent judgment with respect to any matters of significance.

        31.   Plaintiffs and other Electricians were hired to work for Defendant for a

continuous and ongoing period of time.

                                          Page4of 12
                       Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                           U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                             Original Complaint-Collective Action
         Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 5 of 13



        32.     Plaintiff and other Electricians did not have any control of or authority over

any employee's rate of pay or working hours.

        33.     Defendant determined the Electricians' pay scale for services without input

from or negotiation with Electricians.

        34.     Defendant set prices for services without input from or negotiation with

Electricians.

        35.     Defendant made decisions on advertising Defendant's business without

Electrician input.

        36.     Defendant made decisions on what new business to pursue or take

without Electrician input.

        37.     Plaintiff and other Electricians did not negotiate contracts or prices with

Defendant's customers.

        38.     Defendant directed the Electricians.

        39.     Electricians were assigned jobs, and they were not allowed to refuse a job

or request a different job.

        40.     Electricians had no opportunity to share in Defendant's profits.

        41.     Electricians did not share in Defendant's losses.

        42.     Plaintiff and other Electricians were and are entitled to lawful minimum

wages for all hours worked and overtime wages for all hours worked over forty (40) per

week.

        43.     It was Defendant's commonly applied practice to not pay Plaintiff and

other Electricians lawful overtime wages for all hours worked in excess of forty (40) per

week.

                                             Page 5 of 12
                          Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
         Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 6 of 13



       44.    Defendant knew or showed reckless disregard for whether the way it paid

Plaintiff and other Electricians violated the FLSA and the AMWA.

       45.    Plaintiff employment was terminated in January of 2020, but Plaintiff has

not received his final paycheck.

       46.    Because Plaintiff did not receive his final paycheck, he was not paid for

the hours he worked during that pay period and therefore did not receive minimum

wage for hours worked during that pay period.

                  V.     REPRESENTATIVE ACTION ALLEGATIONS

       47.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       48.    Plaintiff brings his claim for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

       49.    Plaintiff brings his FLSA claim on behalf of all Electricians employed by

Defendant at any time within the applicable statute of limitations period who are entitled

to payment of the following types of damages:

       A.     Payment for all hours worked, including payment of a lawful minimum

wage for all hours worked for Defendant up to forty (40) hours in a workweek and

payment of lawful overtime wages for all hours worked for Defendant over forty (40)

hours in a workweek;

       B.     Liquidated damages; and

       C.     Attorneys' fees and costs.

       50.    Plaintiffs propose the following collective under the FLSA:

                       All Electricians within the past three years.

                                           Page 6 of 12
                        Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
          Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 7 of 13



         51.   In conformity with the requirements of FLSA Section 16(b), Plaintiff has

filed or will soon file his written Consent to Join this lawsuit.

         52.   The relevant time period dates back three years from the filing of this

Original Complaint and continues forward through the date of judgment, pursuant to 29

U.S.C. § 255(a).

         53.   The members of the proposed FLSA Collective are similarly situated in

that they share these traits:

         A.    They were classified by Defendant as independent contractors;

         B.    They were subject to Defendant's common pay policy and practice of not

paying an overtime premium for hours worked over forty in a week; and

         C.    They were subject to the numerous other policies and practices as

described above.

         54.   Plaintiff is unable to state the exact number of the potential members of

the FLSA Collective but believe that the group exceeds fifteen (15) persons.

         55.   Defendant can readily identify the members of the Section 16(b) collective.

The names and physical and mailing addresses of the FLSA collective action plaintiffs

are available from Defendant, and a Court-approved Notice should be provided to the

FLSA collective action plaintiffs via first class mail, email, and text message to their last

known physical and electronic mailing addresses and cell phone numbers as soon as

possible, together with other documents and information descriptive of Plaintiffs FLSA

claim.

                             VI.   FIRST CAUSE OF ACTION
                       (Individual Claim for Violation of the FLSA)

         56.   Plaintiff repeats and re-alleges all previous paragraphs of this Complaint
                                            Page 7 of 12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
           Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 8 of 13



as though fully incorporated in this section.

       57.      Plaintiff asserts this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201,     et seq.
       58.      At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.

       59.      At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       60.      29 U.S.C. §§ 206 and 207 require employers to pay employees a

minimum wage for all hours worked up to forty (40) in one week and overtime wages of

one and one-half times the regular rate of pay for all hours worked over forty (40) in one

week unless the employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

          61.   During the period relevant to this lawsuit, Defendant misclassified Plaintiff

as independent contractors.

          62.   Despite the entitlement of Plaintiff to overtime wages under the FLSA,

Defendant failed to pay Plaintiff an overtime premium for all hours worked over forty

(40) in each one-week period.

          63.   Defendant failed to pay Plaintiff minimum wage for Plaintiff's final pay

period.

          64.   Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary, and in bad faith.

          65.   By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

                                            Pages of 12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
         Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 9 of 13



attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint.

                          VII.     SECOND CAUSE OF ACTION
                      (Individual Claim for Violation of the AMWA)

       66.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully incorporated in this section.

       67.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§ 11-4-201, et seq.

       68.    At all relevant times, Defendant was Plaintiff's "employer" within the

meaning of the AMWA, Ark. Code Ann.§ 11-4-203(4).

       69.    Arkansas Code Annotated§§ 11-4-210 and 211 require employers to pay

all employees a minimum wage for all hours worked up to forty (40) in one week and to

pay one and one-half times regular wages for all hours worked over forty (40) in a week

unless an employee meets certain exemption requirements of 29 U.S.C. § 213 and

accompanying Department of Labor regulations.

       70.    Despite the entitlement of Plaintiff to overtime wages under the AMWA,

Defendant failed to pay Plaintiff overtime wages for all hours worked over forty (40) in

each one-week period.

       71.    Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       72.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three years prior to the filing of

this Complaint, pursuant to Arkansas Code Annotated§ 11-4-218.
                                           Page9 of12
                        Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                            U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                              Original Complaint-Collective Action
        Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 10 of 13



                            VIII. THIRD CAUSE OF ACTION
                   (Collective Action Claim for Violation of the FLSA)

       73.      Plaintiff repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       74.      Plaintiff, individually and on behalf of all others similarly situated, assert

this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. § 201, et

seq.

       75.      At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiff and all those similarly situated within the meaning of the FLSA, 29

U.S.C. § 203.

       76.      During the period relevant to this lawsuit, Defendant misclassified Plaintiff

and all similarly situated members of the FLSA collective as independent contractors.

       77.      Despite the entitlement of Plaintiff and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiff and all those similarly

situated an overtime rate of one and one-half times their regular rates of pay for all

hours worked over forty (40) in each one-week period.

       78.      Defendant's conduct and practices, as described above, were willful,

intentional, unreasonable, arbitrary and in bad faith.

       79.      By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff and all those similarly situated for monetary damages, liquidated damages, and

costs, including reasonable attorneys' fees, for all violations that occurred within the

three years prior to the filing of this Complaint.

       80.      Alternatively, should the Court find that Defendant acted in good faith in

failing to pay Plaintiff and all those similarly situated as provided by the FLSA, Plaintiff
                                             Page 10 of12
                          Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                              U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                                Original Complaint-Collective Action
        Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 11 of 13



and all those similarly situated are entitled to an award of prejudgment interest at the

applicable legal rate.

                           VIII.    FOURTH CAUSE OF ACTION
             (Individual Claim for Violation of Ark. Code Ann. § 11-4-405)

       81.    Plaintiff repeats and re-alleges all previous paragraphs of this Complaint

as though fully set forth herein.

       82.    Plaintiff asserts this claim for damages and declaratory relief pursuant to

Ark. Code Ann. § 11-4-405.

       83.    At all relevant times, Defendant was Plaintiff's employer for purposes of

Ark. Code Ann. § 11-4-405.

       84.    Ark. Code Ann. § 11-4-405 requires employers to pay all wages due to a

discharged employee by the next regular payday.

       85.    Defendant discharged Plaintiff but failed to pay Plaintiff all wages due to

them within the requisite time period.

       86.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiff for, and Plaintiff seeks, monetary damages, liquidated damages, prejudgment

interest, and costs, including reasonable attorney's fees

                             IX.      PRAYER FOR RELIEF

       WHEREFORE, premises considered, Plaintiff Thomas Walker, individually and

on behalf of others similarly situated, respectfully prays that Defendant be summoned to

appear and to answer herein and for declaratory relief and damages as follows:

       A.     Certification of a collective action pursuant to the FLSA, with all attendant

notices to collective members, and proper procedures, all as set forth above and as to

be explained more fully by motion practice;
                                            Page 11 of 12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 12 of 13



       B.     A declaratory judgment that Defendant's practices alleged herein violated

the FLSA, the AMWA, and their relating regulations;

       C.     Judgment for damages for all unpaid minimum and overtime wages

pursuant to the FLSA, the AMWA, and their relating regulations;

       D.     Judgment for liquidated damages pursuant to the FLSA, the AMWA, and

their relating regulations;

       E.     An order directing Defendant to pay Plaintiff and other similarly situated

employees prejudgment interest, a reasonable attorneys' fee, and all costs connected

with this action; and

       F.      Such other and further relief as this Court may deem just and proper.

                                                               Respectfully submitted,

                                                               THOMAS WALKER, Individually
                                                               and on Behalf of All Others
                                                               Similarly Situated, PLAINTIFF

                                                               SANFORD LAW FIRM, PLLC
                                                               ONE FINANCIAL CENTER
                                                               650 S. SHACKLEFORD, SUITE 411
                                                               LITTLE ROCK, ARKANSAS 72211
                                                               TELEPHONE: (501) 221-0088
                                                               E CSIMILE: 888) 787-2040




                                                               blake@sanfordlawfirm.com




                                                               i~o1031
                                                               josh@sanfordlawfirm.com




                                            Page 12 of12
                         Thomas Walker, et al. v. Pinnacle Electric, Inc., et al.
                             U.S.D.C. (E.D. Ark.) Case No. 4:20-cv-_
                               Original Complaint-Collective Action
        Case 4:20-cv-00713-JM Document 1 Filed 06/04/20 Page 13 of 13



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION


THOMAS WALKER, Individually and on                                            PLAINTIFF
Behalf of All Others Similarly Situated


vs.                                No. 4:20-cv-- -


PINNACLE ELECTRIC, INC.,                                                  DEFENDANTS
and TONY CARLIN


                     CONSENT TO JOIN COLLECTIVE ACTION


        I was employed as an hourly worker for Pinnacle Electric, Inc., and Tony Carlin
within the past three (3) years. I understand this lawsuit is being brought under the Fair
Labor Standards Act for unpaid wages. I consent to becoming a party-plaintiff in this
lawsuit, to be represented by Sanford Law Firm, PLLC, and to be bound by any settlement
of this action or adjudication by the Court.



                                                 ~~
                                                THOMAS WALKER
                                                June 4, 2020




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
